DETAILED ACTION
Status of Claims
This is the final action in response to the applicant’s arguments/remarks made in an amendment filed on 11/02/2021.
Claims 1, 4, 7-8, 11, 13, 15, and 26 have been amended; claims 16-23 and 25 have been canceled.
Claims 1-26 are pending; claims 1-15, 24, and 26 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/21/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
Claim Objections:
The amended claims have overcome the claim objections, and the claim objections have been withdrawn.


35 U.S.C. § 112:
The amended claim 13 has overcome the 35 U.S.C. § 112 rejection, and the 35 U.S.C. § 112 on claim 13 has been withdrawn. The 35 U.S.C. § 112 rejection on claim 14, which depends on claim 13, has been withdrawn as well.
The amended claim 1 didn’t not overcome the 35 U.S.C. § 112 rejection, and the applicant is advised to refer to the 35 U.S.C. § 112 section.

35 U.S.C. § 101:
The amended claim 26 has overcome the 101 rejection regarding a non-statutory subject matter. The 101 rejection on claim 26 regarding this issue has been withdrawn.
Regarding the 101 rejection based on the fact that the claimed invention is directed to an abstract idea, the applicant’s arguments have been fully considered, but are not persuasive.
With respect to Step 2A Prong 1, the applicant contends that claims do not recite abstract ideas. The examiner respectfully disagrees. The claims are directed to validating a token in a transaction. Specifically, the claims involve a process related to mitigating risk associated with fundament economic principles or practice. The steps of determining if the token has been authorized by an authorized signatory and determining that the token is valid in response to identifying an authenticated transaction can be performed in the human mind, although claims recite that these determining steps are performed by the processor.

With respect to Step 2B, the applicant has cited the Berkeimer Memo and contends that the Office’s analysis is improper. The examiner respectfully disagrees. First, the examiner does not rely on the “well-understood, routine or conventional” rationale in the non-final rejection. Second, the examiner is neither including language related to Official Notice in the non-final rejection, nor relying on Official Notice for the 101 rejection. The identified additional elements do not amount to significantly more than the judicial exception because they amount to no more than using a computer or processor to automate and/or implement the abstract idea (see MPEP2016.05(f)). Therefore, the claims are not patent eligible.

35 U.S.C. § 102:
The applicant’s amendments have overcome the 35 U.S.C. § 102 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 rejection section.

35 U.S.C. § 103:
The applicant’s amendments have overcome the 35 U.S.C. § 102 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 rejection section.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 24, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-15 are directed to a method, claim 24 is directed to a system comprising a memory and a processor to perform the method of claim 1, and claim 26 is directed to a non-transitory machine readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite validating a token in a transaction. Specifically, claims 1 and 26 recite “determining … whether the first transaction is an authenticated transaction, wherein the first transaction is an authenticated transaction if the token has been authorized by an authorized signatory; receiving … a first transaction comprising a transfer of the token from a first user to a second user; querying … if the first transaction is not determined to be an authenticated transaction … to determining whether an authenticated transaction with the token can be identified, locating or identifying a previous transaction associated with the token and determining whether the tokne associated with the previous transaction has been authorised; and determining … responsive to identifying an authenticated transaction, that the token is valid,” and claim 8 recites “receiving … a first transaction comprising a transfer of the token from a first user to a second user; querying … to determining if a second transaction comprising a transfer of the token is recorded; and responsive to determining that the second transaction is recorded, determining that the token is valid, or responsive to determining that the second transaction is not recorded, iteratively querying entries … to determine whether an authenticated transaction associated with the token can be identified, wherein the authenticated transaction comprises a previous transaction associated with the token, wherein the token has been authorized, and responsive to identifying an authenticated transaction, determining that the token is valid” which is grouped within the “certain methods of organizing human activity” and “mental processes” groupings of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for validating a token associated with a transaction by querying a database. Determining if the token has been authorized by an authorized signatory and determining that the token is valid in response to identifying an authenticated transaction can be performed in the human mind. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims, such as the use of a communication network, a peer-to-peer distributed ledger, a title registry database, a memory, and a processor, merely use a computer and a distributed ledger/database as tools to perform abstract ideas. Specifically, a communication network, a peer-to-peer distributed ledger, a title registry database, a memory, and a processor perform the steps or functions of determining if a transaction is an authenticated transaction, receiving a transaction and querying a ledger and/or a database to validate a token in the transaction. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a communication network, a peer-to-peer distributed ledger, a title registry database, a memory, and a processor to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of validating a token in a transaction. As discussed above, taking the claim elements separately, a communication network, a peer-to-peer distributed ledger, a title registry database, a memory, and a processor perform the steps or functions of determining if a transaction is an authenticated transaction, receiving a transaction and querying a ledger and/or a database to validate a token in the transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of validating a token in a transaction. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-7 and 9-15 further describe the abstract idea of validating a token in a transaction. Claims 2-5, 7, 9-10, and 13-15 further disclose steps of determining whether the token is authenticated and/or valid. Claim 6 further discloses the steps querying a distributed ledger. Claims 11-12 further disclose querying the title registry database. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
	Claim 24 performs the method of claim 1 and does not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, claim 24 is not patent eligible.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claims 1 and 8 recite “validity of a token represented in a metadata field of a first transaction.” It is unclear to examiner that if represented data in metadata field represent validity of token or token.  The specification discloses “at least a first metadata (MD 1) that includes information associated with the first token” (paragraph [0070]). For examination purpose examiner interprets, metadata field only have information representing token (not validity of a token). Further, clarification/correction is required. 
	Claims 1 and 26 recite “determining (by the processor), responsive to identifying an authenticated transaction in the peer-to-peer distributed ledger, that the token is valid.” It is unclear whether “an authenticated transaction” in the limitation is the same authenticated transaction recited in the limitation of “query(ing by the processor), if the first transaction is not determined to be an authenticated transaction, a peer-to-peer distributed ledger to determine whether an authenticated transaction associated with the token can be identified.”
	Claim 1 recites “querying by the processor, if the first transaction is not determined to be an authenticated transaction, a peer-to-peer distributed ledger to determine whether an authenticated transaction associated with the token can be identified by iterating over entries in a peer-to-peer distributed ledger and repeatedly.” It is unclear whether the two recited phrases of “a peer-to-peer distributed ledger” in the limitation are the same peer-to-peer distributed ledger or different peer-to-peer distributed ledgers.
	Dependent claims 2-7 and 9-15 are rejected because they depend on the rejected independent claims 1 and 8.
	Claim 24 is rejected because it is a system for performing the methods as claimed in the rejected claim 1.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over by Lingappa (US 20150371224 A1) in view of Antonopoulos (“Mastering Bitcoin”, 2014).
Claims 1, 24, and 26:
Lingappa discloses the following:
a.	a memory and a processor, wherein the processor is configured to execute the validation application to perform instructions. (See Fig. 7 and paragraphs [0128]-[0131].)
b.	validity of a token in a first transaction, the first transaction comprising a quantity of cryptocurrency associated with the token. (See Fig. 1; Figs. 3-4; paragraphs [0092]-[0096]; and paragraphs [0100]-[0107]. By the broadest reasonable interpretation, digital-currency or crypto-currency is a type of digital token, such as bitcoin coins (BTCs).)
c.	determining by a processor, whether the first transaction is an authenticated transaction, wherein the first transaction is an authentication transaction if the token has been authorized by an authorized signatory. (See Fig. 1; Figs. 3-4; paragraph [0018], “[t]he transaction message may include a first identifier for the first payment entity, a second identifier for the second payment entity, the amount of the digital currency, and a digital signature. The method further comprises validating the transfer of the amount of the digital currency using the digital signature”; paragraphs [0056], “[i]n some embodiments, each issuer node 105A-105N and distributor node 120A-120M may be a server computer associated with a separate financial institution. For example, each issuer node 105A-105N may be associated with a central bank, federal reserve, or government authority, while each distributor node 120A-120M may be associated with a different commercial bank. In various embodiments, each issuer node and/or distributor node may be implemented by a separate computing device [e.g., server computer]. However, in some embodiments, a single server computer may implement multiple issuer nodes and/or distributor nodes”; paragraphs [0090]-[0091], “[f]or example, the issuer node 105A may generate a first payment transaction message with the source and destination address of the first payment transaction message being the address of the issuer node 105A. The first payment transaction message may include an amount of digital currency [e.g., 100 units] and a digital signature…. When the digital signature is verified, the payment transaction may be considered authentic and may be added to the ledgers of the other nodes”; paragraphs [0092]-[0096], “[i]n step 310, subsequent to generating the digital currency, the issuer node 105A may create a payment transaction to transfer an amount of the digital currency to one or more distributor nodes [e.g., 120A-120D]…. The other nodes [e.g., 120B-120D] in the cryptocurrency payment network 145 may then check the transaction number to verify that the issuer node 105A received at least 50 units of digital currency through the previous transaction…. In some embodiments, in order to perform and more secure transaction, the other nodes may use the data from the previous transactions to trace the digital currency back to the issuer node that issued the digital currency”; and paragraph [0104], “[t]he nodes in the cryptocurrency payment network 145 can use the transaction public key of the second payment entity 155B to verify the digital signature of the payment transaction message. When the digital signature is verified, the nodes may also determine whether the amount of digital currency in the transaction is properly owned by the first payment entity 155A and can be transferred by the first payment entity 155A.” These citations indicate that the very first transaction for issuer creates a token [i.e., units of digital currency] and the token is authenticated by a signature. These citations further indicate that a subsequent transaction for transferring the created token to another entity needs additional verification to check the previous transactions in a blockchain and may trace the tokens back to the issuer node who issued the token. The previous transactions stored on the blockchian are already authenticated, including the very first transactions with the authenticated token.)
d.	receiving, by the processor and over a communications network, the first transaction comprising a transfer of the token (i.e., an amount of digital currency issued by an issuer) from a first user to a second user. (See Fig. 1; Figs. 3-4; paragraphs [0092]-[0096]; and paragraphs [0100]-[0103], “[i]n step 402, the first payment entity 155A creates a payment transaction message to send an amount of digital currency to the first payment entity 155A. For example, the first payment entity 155A may want to send 10 units of digital currency to the second payment entity 155B…. The first payment entity 155A may also send the payment transaction message to the nodes [e.g., 105A, 120A-120D] in the cryptocurrency payment network 145 via the communications network 115.” By the broadest reasonable interpretation, digital currency or crypto-currency is a type of digital token, such as bitcoin coins (BTCs).)
e.	querying, by the processor, if the first transaction is not determined to be an authenticated transaction, a peer-to-peer distributed ledger to determine whether an authenticated transaction associated with the token (i.e., an amount of digital currency issued by an issuer) can be identified by iterating over entries in a peer-to-peer distributed ledger and repeatedly: locating or identifying a previous transaction associated with the token, and determining whether the token associated with the previous transaction has been authorised; determining by the processor, responsive to identifying an authenticated transaction in the peer-to-peer distributed ledger, that the token is valid. (See Fig. 1; Figs. 3-4; paragraph [0018]; paragraph [0056]; paragraph [0062]; paragraphs [0090]-[0091], “[f]or example, the issuer node 105A may generate a first payment transaction message with the source and destination address of the first payment transaction message being the address of the issuer node 105A. The first payment transaction message may include an amount of digital currency [e.g., 100 units] and a digital signature…. When the digital signature is verified, the payment transaction may be considered authentic and may be added to the ledgers of the other nodes”; paragraphs [0092]-[0096], “[i]n addition, the second payment transaction message may also reference the previous transaction processed in the first payment transaction message described above using a transaction number of the transaction. The other nodes [e.g., 120B-120D] in the cryptocurrency payment network 145 may then check the transaction number to verify that the issuer node 105A received at least 50 units of digital currency through the previous transaction…. In some embodiments, in order to perform and more secure transaction, the other nodes may use the data from the previous transactions to trace the digital currency back to the issuer node that issued the digital currency…. In step 312, the distributor node 120A may then distribute digital currency in a transaction to the first payment entity 155A. Following the above, the distributor node 120A may generate a third payment transaction message to distribute digital currency [e.g., 25 units] to the first payment entity 155A”; and paragraphs [0104]-[0107], “[i]n step 406, the issuer node 105A and the distributor nodes 120A-120D determine the validity of the transaction in the payment transaction message. The nodes in the cryptocurrency payment network 145 can use the transaction public key of the second payment entity 155B to verify the digital signature of the payment transaction message. When the digital signature is verified, the nodes may also determine whether the amount of digital currency in the transaction is properly owned by the first payment entity 155A and can be transferred by the first payment entity 155A. The nodes may determine whether the amount of digital currency is owned by the first payment entity 155A by evaluating previous transactions associated with the digital currency that are included in the payment transaction message…. Once the transaction has been verified by the one or more distributor nodes [120A-120M] and the one or more issuer nodes [105A-105N] in the cryptocurrency payment network 145, the ledger of transactions associated with each of the nodes may be updated with a record of the transaction between the first payment entity 155A and the second payment entity 155B.” These citations indicate that the very first transaction for issuer creates a token [i.e., units of digital currency] and the token is authenticated by a signature. These citations further indicate that a subsequent transaction for transferring the created token to another entity needs additional verification to check the previous transactions in a blockchain and may trace the tokens back to the issuer node who issued the token. The previous transactions stored on the blockchian are already authenticated, including the very first transactions with the authenticated token.)
Lingappa does not explicitly disclose that a token represented in a metadata field of a first transaction. 
However, Antonopoulos discloses that including information associated with the token in a metadata field of a first transaction. (See pages 220-223, “[c]olored coins are managed by specialized ‘wallets’ that record and interpret the metadata attached to the ‘colored’ bitcoins. To color the coins, the user defines the associated metadata, such as the type of issuance, whether it can be subdivided into smaller units, a symbol and description, and other related information.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lingappa, to incorporate with the teachings of Antonopoulos, and to include information associated with the token in a metadata field of a transaction, so that the transaction can include some useful information and requirements associated with the token, and the token can be processed based on the information and requirements in a metadata field.
Claims 1 and 26 recite “querying (by the processor), if the first transaction is not determined to be an authenticated transaction, a peer-to-peer distributed ledger.” The steps of querying a peer-to-peer ledger happen only when the first transaction is not determined to be an authenticated transaction. This is a contingent limitation. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), MPEP § 2111.04.

Claim 2:
Lingappa in view of Antonopoulos discloses the limitations shown above.
Lingappa further discloses wherein querying the peer-to-peer distributed ledger comprises querying peer-to-peer distributed ledger in response to determining that the token of the first transaction has not been authenticated. (See Fig. 1; Figs. 3-4; paragraphs [0090]-[0096]; and paragraphs [0104]-[0107].)

Claim 3:
Lingappa in view of Antonopoulos discloses the limitations shown above.
Lingappa discloses wherein the transaction associated with the token is signed by an authorised signatory. (See Fig. 1; Figs. 3-4; paragraphs [0090]-[0096], “[t]he first payment transaction message may include an amount of digital currency [e.g., 100 units] and a digital signature. In some embodiments, the digital signature may be generated using a mathematical algorithm. The digital signature may be created by using a transaction private key associated with the sender [e.g., issuer node 105A] and the first payment transaction message.”)
Antonopoulos further discloses wherein determining that an token (i.e., an UTXO) has not been authenticated comprises determining that a redeem script associated with the token and referenced as an input to a transaction has not been signed by an authorised signatory. (See pages 46-47; pages 53-54; pages 62-63; pages 117-119; and pages 123-138.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lingappa, to incorporate with the teachings of Antonopoulos, and to validate a token by determining whether a redeem script is signed, so that if any result other than “TRUE” remains after execution of the combined script, the input is invalid as it has failed to satisfy the spending conditions placed on the UTXO. 

Claim 4:
Lingappa in view of Antonopoulos discloses the limitations shown above.
Lingappa further discloses wherein the token of the authentication transaction is signed by an authorised signatory. (See Fig. 1; Figs. 3-4; paragraphs [0090]-[0096], “[t]he first payment transaction message may include an amount of digital currency [e.g., 100 units] and a digital signature. In some embodiments, the digital signature may be generated using a mathematical algorithm. The digital signature may be created by using a transaction private key associated with the sender [e.g., issuer node 105A] and the first payment transaction message.”)

Claim 5:
Lingappa in view of Antonopoulos discloses the limitations shown above.
Lingappa further discloses wherein the authorised signatory comprises at least one of an issuer of the token and a trusted service provider. (See Fig. 1; Figs. 3-4; paragraphs [0090]-[0096], “[t]he first payment transaction message may include an amount of digital currency [e.g., 100 units] and a digital signature. In some embodiments, the digital signature may be generated using a mathematical algorithm. The digital signature may be created by using a transaction private key associated with the sender [e.g., issuer node 105A] and the first payment transaction message.”)

Claim 7:
Lingappa in view of Antonopoulos discloses the limitations shown above.
Lingappa further discloses further comprising responsive to failing to identify an authenticated transaction in the peer-to-peer distributed ledger, determining that the token is invalid. (See Fig. 1; Figs. 3-4; paragraphs [0092]-[0096]; and paragraphs [0104]-[0107], “[i]f the previous transaction data for the digital currency is incomplete or indicates that some or all of the digital currency is not owned by the first payment entity 155A, the transaction may be rejected.”)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Lingappa (US 20150371224 A1) in view of Antonopoulos (“Mastering Bitcoin”, 2014), and further in view of Sabba et al. (US 2016/0224977 A1).
Claim 6:
Lingappa in view of Antonopoulos discloses the limitations shown above.
Lingappa discloses wherein querying the peer-to-peer distributed ledger comprises querying peer-to-peer distributed ledger to identify previous transactions associated with the token (see Fig. 1; Figs. 3-4; paragraphs [0092]-[0096]; and paragraphs [0104]-[0107]); wherein the token of the authenticated transaction is signed by an authorised signatory (see Fig. 1; Figs. 3-4; paragraphs [0090]-[0096]); determining a previous transaction ID (transaction number) indicated in the first transaction (see paragraph [0093]), and a chain of transactions (i.e., first, second and third payment transactions) associated with the token (see Fig. 1; Figs. 3-4; paragraphs [0090]-[0096]).
Lingappa does not explicitly disclose the following:
b) identifying a prior transaction recorded in the peer-to-peer distributed ledger, wherein the transaction ID of the prior transaction corresponds with the determined previous transaction ID; 
c) determining whether a redeem script of the prior transaction has been signed by an authorised signatory; 
d) responsive to determining that the redeem script of the prior transaction has been signed by an authorised signatory, identifying the prior transaction as the authorised transaction; 
e) responsive to determining that the redeem script of the prior transaction has not been signed by an authorised signatory, determining a previous transaction ID indicated in the prior transaction as the previous transaction ID; and identifying a further prior transaction recorded in the peer-to-peer distributed ledger as the prior transaction, wherein a transaction ID of the further prior transaction corresponds with the previous transaction ID; and 
f) iteratively performing steps c) to e) until no further prior transactions are identified.
Antonopoulos discloses the following:
a.	b) identifying a prior transaction recorded in the peer-to-peer distributed ledger, wherein the transaction ID of the prior transaction corresponds with the determined previous transaction ID; a transaction comprising a transaction id of previous transaction. (See pages 45-50)
b.	c) determining whether a redeem script of a transaction has been signed by an authorised signatory; d) responsive to determining that the redeem script of the transaction has been signed by an authorised signatory, identifying the transaction as the authorised transaction; e) the transaction is not valid if the redeem script has not been signed by an authorised signatory. (See pages 45-50; pages 53-54; pages 62-63; pages 117-119; and pages 123-138.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lingappa, to incorporate with the teachings of Antonopoulos, and to validate a token by determining whether a redeem script is signed, and to verify a transaction by a chain of ownership, so that if any result other than “TRUE” remains after execution of the combined script, the input is invalid as it has failed to satisfy the spending conditions placed on the UTXO.
Sabba discloses tracing the transactions of token with previous transactions back to the token of origin. (See paragraphs [0089]-[0098] and Fig. 5.)
One of ordinary skill in the art knows that a chain of block links the transactions by a hash and/or a txid and that all the transactions could be queried and tracked via this chain of transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lingappa and Antonopoulos, to incorporate with the teachings of Sabba, and to validate a token by determining a chain of transactions associated with the token, so that the token can be validated via a chain of transactions which the token is associated with.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Sabba et al. (US 2016/0224977 A1) in view of MacGregor et al. (US 20150269539 A1), and further in view of Antonopoulos (“Mastering Bitcoin”, 2014).
Claim 8:
Sabba discloses the following:
a.	receiving, over a communications network, a first transaction comprising a transfer of the token from a first user to the second user. (See paragraph [0006]; paragraphs [0116]-[0119], “when the second payment token is verified and validated, the second payment token may be used by the second user to perform a payment transaction with a merchant…. In such embodiments, when the second user presents the second payment token for use in a payment transaction with a resource provider computer 150, the second payment token may be validated by evaluating the entry for the second payment token stored in the public register. For example, the origin of the second payment token may be traced back to the first mobile device 101A and the first payment token associated with the first mobile device 101A…. In some embodiments, the processing network 120 receives the authorization request message with the second payment token and may verify the second payment token and determine if it is or is not valid.”)
b.	querying a title registry database (i.e., account database) to determine if a second transaction (i.e., a second token generated based on the first token) comprising a transfer of the token is recorded in the title registry database (i.e., a second account regarding the second token with sufficient funds); responsive to determining that the second transaction is recorded in the title registry database, determining that the token is valid. (See Fig. 1; Fig. 3; paragraphs [0060]-[0063], “[i]f, for example, the user [e.g., Alice] that has generated the second payment token has sufficient funds in the first payment token to fund the second payment token, then the authorizing computer 340 can generate a second account including information regarding the second payment token. The information regarding the second account directed to the second payment token can be stored in, for example, another account record [e.g., account record 342N]”; paragraphs [0117]-[0119], “In some embodiments, the processing network 120 receives the authorization request message with the second payment token and may verify the second payment token and determine if it is or is not valid. If it is, then the authorization request message may be forwarded to the authorizing computer 140. The authorizing computer 140 may receive the authorization request with the second payment token and may also verify and validate the second payment token [as described above]. If it is valid, then the authorizing computer 140 may authorize the transaction if there are sufficient funds in the second payment token account to fund the transaction.”)
Sabba does not explicitly disclose a token represented in a metadata field of a first transaction and a token associated with a quantity of cryptocurrency.
MacGregor discloses a token associated with a quantity of cryptocurrency (i.e., bitcoins). (See paragraph [0018], “[a]t least a portion of the plurality of nodes implement user accounts that each store units of a virtual currency. The plurality of nodes are incapable of creating units of the virtual currency. The at least one mint computing device implements a virtual currency mint configured to create and issue units of the virtual currency to the user accounts implemented by the plurality of nodes. The user accounts are configured to receive and store units of the virtual currency issued by the virtual currency mint”; paragraph [0077]; paragraphs [0120]-[0124]; and paragraph [0135], “Examples of virtual currencies include FACEBOOK.RTM. Credits, Bitcoins, Linden Dollars, and AMAZON.RTM. Coins”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabba, to incorporate with the teachings of MacGregor, and to process tokens associated with cryptocurrency, so as to enable direct transmission of units of the virtual currency between users.
The combination of Sabba and MacGregor discloses the claimed invention but does not explicitly disclose a token represented in a metadata field of a first transaction.
Antonopoulos discloses that including information associated with the token in a metadata field of a first transaction. (See pages 220-223, “[c]olored coins are managed by specialized ‘wallets’ that record and interpret the metadata attached to the ‘colored’ bitcoins. To color the coins, the user defines the associated metadata, such as the type of issuance, whether it can be subdivided into smaller units, a symbol and description, and other related information.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sabba and MacGregor, to incorporate with the teachings of Antonopoulos, and to include information associated with the token in a metadata field of a transaction, so that the transaction can include some useful information and requirements associated with the token, and the token can be processed based on the information and requirements in a metadata field.

Claim 9:
Sabba in view of MacGregor and Antonopoulos discloses the limitations shown above.
Sabba further discloses wherein the second transaction predates the first transaction. (See Fig. 1; Fig. 3; paragraphs [0060]-[0063]; and paragraphs [0117]-[0119].)

Claim 10:
Sabba in view of MacGregor and Antonopoulos discloses the limitations shown above.
Sabba further discloses wherein querying the title registry database comprises querying the title registry database in response to determining that token has not been authenticated. (See Fig. 1; Fig. 3; paragraphs [0060]-[0063]; and paragraphs [0117]-[0119].)

Claim 11:
Sabba in view of MacGregor and Antonopoulos discloses the limitations shown above.
Sabba further discloses wherein the title registry database comprises one or more entries relating to transactions comprising a transfer of a token, each entry being associated with a transaction indicator and wherein querying the title registry database comprises determining a transaction indicator associated with the token from the first transaction; and comparing the transaction indicator with the one or more transaction indicators of the title registry database to identify the second transaction. (See Fig. 1; Fig. 3; paragraphs [0060]-[0063]; and paragraphs [0117]-[0119].)

Claim 12:
Sabba in view of MacGregor and Antonopoulos discloses the limitations shown above.
MacGregor further discloses wherein the transaction indicator is a transaction ID. (See paragraphs [0096]-[0097].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabba, to incorporate with the teachings of MacGregor, and to implement the transaction ID as the transaction indicator, so that the transaction ID can be used as a unique identifier for the transaction and as a key for storage purposes.
Claim 12 recites “wherein the transaction indicator is a transaction ID.” This describes characteristics of the transaction indicator, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, the claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that, where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 13:
Sabba in view of MacGregor and Antonopoulos discloses the limitations shown above.
MacGregor discloses transferring a token in a transaction that has been signed by an authorised signatory and verifying the signature. (See paragraph [0041] and paragraphs [--93]-[0096].)
Antonopoulos further discloses wherein determining that an token (i.e., an UTXO) has not been authenticated comprises determining that a redeem script associated with the token and referenced as an input to a transaction has not been signed by an authorised signatory. (See pages 46-47; pages 53-54; pages 62-63; pages 117-119; and pages 123-138.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sabba and MacGregor, to incorporate with the teachings of Antonopoulos, and to validate a token by determining whether a redeem script is signed, so that if any result other than “TRUE” remains after execution of the combined script, the input is invalid as it has failed to satisfy the spending conditions placed on the UTXO. 

Claim 14:
Sabba in view of MacGregor and Antonopoulos discloses the limitations shown above.
MacGregor further discloses wherein the authorised signatory comprises at least one of an issuer of the token and a trusted service provider. (See paragraph [0041]; paragraphs [0067]-[0068]; paragraph [0077]-[0078]; paragraphs [0093]-[0096]; and paragraph [0103].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabba, to incorporate with the teachings of MacGregor, and to validate the transaction by verifying the signatures in the transactions, so that the system can query the network/database and verify the transaction hash and signature for each input transaction receipt.

Claim 15:
Sabba in view of MacGregor and Antonopoulos discloses the limitations shown above.
	Sabba discloses responsive to determining that the second transaction is not recorded in the title registry database, determining that the token is invalid. (See Fig. 1; Fig. 3; paragraphs [0060]-[0063]; and paragraphs [0117]-[0119]. These citations indicate that the first transaction is authorized only if one of the token accounts (the second transactions) has sufficient funds. If the token accounts are not recorded in the account database, the first transaction cannot be authorized.)

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Bankston et al. (US 20170161734 A1) disclose a system to manage entities in a digital currency system, which have the rights to generate, distribute, transact with, and redeem units of a digital currency.
Levitt et al. (US 20160267566 A1) disclose a system and a method for managing of tokens and transactions associated with tokens.

The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685